United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-4198
                                 ___________

Roger Eugene Gresham,                   *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
Conan Bruce, Investigator, Searcy,      *
Arkansas; Joseph Gahn, ATF Special      *   Appeal from the United States
Agent, Little Rock, Arkansas,;          *   District Court for the
Philip Hydron; Mike Bland, Individual   *   Eastern District of Arkansas.
and Official Capacity; Carl Von         *
Winkle, Individual and Official         *          [UNPUBLISHED]
Capacity; City of Searcy, Arkansas;     *
Searcy, Arkansas Police Department;     *
Bureau of Alcohol, Tobacco &            *
Firearms,                               *
                                        *
            Appellees.                  *

                                 ___________

                         Submitted: July 6, 1998
                             Filed: July 9, 1998
                                 ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
        Roger Gresham appeals the district court&s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 and Bivens2 action against certain police officers of the City
of Searcy, Arkansas and others. Having carefully reviewed the record and the parties&
briefs, we conclude the district court&s judgment was correct. Accordingly, we affirm.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
      2
       Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403
U.S. 388 (1971).

                                         -2-